1
2                                                                    JS-6
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     ____________________________________
12                                       )
     MICHAEL EDELSTEIN,                  ) Case No. LA CV 17-06042-VBF-AFM
13                                       )
                    Plaintiff,           )    FINAL JUDGMENT
14                                       )
          v.                             )
15                                       )
     SINGLE ROOM OCCUPANCY               )
16   HOUSING CORPORATION,                )
                                         )
17                  Defendant.           )
     ___________________________________)
18
19        Final judgment is hereby entered in favor of defendant Single Room Occupancy
20   Housing Corporation and against plaintiff Michael Edelstein.
21        IT IS SO ADJUDGED.
22
23   Dated: July 17, 2019
24
                                              ______________________________
25
                                               Honorable Valerie Baker Fairbank
26                                             Senior United States District Judge
27
28
